Citation Nr: 0722020	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an initial rating higher than 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992 and from November 1998 to October 2004, with 
periods of inactive duty training (INACDUTRA) in between.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  That decision, in relevant part, denied the 
veteran's claims for service connection for left ankle and 
right knee disorders, but granted his claim for service 
connection for migraine headaches and assigned an initial 
30 percent rating retroactively effective from October 7, 
2004.  He appealed, requesting service connection for the 
left ankle and right knee disorders and a higher initial 
rating for his migraine headaches.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

A September 2005 RO decision, following receipt of the 
veteran's July 2005 notice of disagreement (NOD), granted his 
claim for service connection for a left ankle disorder and 
assigned an initial 10 percent rating also retroactively 
effective from October 7, 2004.  But the RO continued to deny 
his claims for service connection for a right knee disorder 
and for an initial rating higher than 30 percent for his 
migraine headaches.  And after receiving a statement of the 
case (SOC) concerning these remaining claims in February 
2006, he perfected his appeal to the Board on these issues by 
filing a timely substantive appeal (VA Form 9) later in 
February 2006.

In support of these claims, the veteran testified at a 
hearing at the RO in July 2006 before the undersigned 
Veterans Law Judge of the Board - using videoconferencing 
technology.

Since the claim for an initial rating higher than 30 percent 
for the migraine headaches requires further development, the 
Board is remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The Board, 
however, will go ahead and decide the claim for service 
connection for a right knee disorder.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for a right 
knee disorder, apprised of whose responsibility - his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for a fair disposition of this 
claim has been obtained.

2.  The preponderance of the medical evidence does not show 
the veteran currently has a right knee disorder, irrespective 
of any injuries he sustained to this knee while in the 
military.


CONCLUSION OF LAW

The veteran does not have a chronic right knee disorder as a 
result of a disease or an injury incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim for service connection of a right knee disorder in 
light of the above-noted change in the law, and the 
requirements of the new law and regulations have been 
satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a March 2005 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing this claim and the evidence he must supply and the 
evidence VA would attempt to obtain for him.  This letter 
also specifically informed him of the need to submit any 
relevant evidence in his possession.  Moreover, the evidence 
associated with his claims file for consideration includes 
his service medical records (SMRs), private treatment and 
examination reports, and the reports of his VA compensation 
examinations - including one in August 2005 to determine 
whether he has a right knee disorder and, if he does, whether 
it is a residual of an injury he says he sustained while in 
the military, which is the dispositive issue.  His 
representative argued during the hearing that an additional 
VA examination is warranted, but as will be explained, since 
a right knee disorder was not diagnosed at the conclusion of 
the August 2005 VA examination, there is no current 
disability to etiologically link to the veteran's military 
service.  So another examination is not needed to fairly 
decide this case.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Otherwise, the veteran has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
veteran's claim was initially adjudicated in June 2005, so 
not until after sending him the VCAA letter in March 2005, 
meaning there was no error in the timing of his VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), the Court limited its holding in 
Dingess by clarifying that where, as here, service connection 
has not been granted as of the date of the VCAA's enactment, 
the veteran is entitled to pre-decisional notice concerning 
all elements of his claim - including the downstream 
disability rating and effective date elements.  
And if this did not occur, there is a question of whether 
this is prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (2007); see, too, Simmons v. Nicholson, 487 F.3d 892 
(2007) (where the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that, once an error is identified, 
the burden shifts to VA to show the error was harmless).

As mentioned, the veteran's claim in this case is for service 
connection.  And although it does not appear he was also 
provided information concerning the downstream disability 
rating and effective date elements of his claim, the Board 
is denying his underlying claim for service connection, so 
the downstream 


disability rating and effective date elements are moot.  The 
net result is that any prejudice in not receiving pre-
decisional notice concerning these downstream elements is 
mere harmless error.  See Mayfield v. Nicholson (Mayfield 
III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring that 
the Board explain why it is not prejudicial to the veteran to 
consider evidence in the first instance, that is, without the 
RO having initially considered it)

Factual Background

The veteran's service medical records show that, in September 
2000, he reported for outpatient treatment complaining of 
right knee pain.  He indicated that he was loading a light 
medium tactical vehicle (LMTV) when a bench fell on this 
knee.  He stated this knee got stiff with use.  Physical 
examination confirmed he had pain, reduced range of motion, 
ecchymosis, and swelling.  The diagnosis was right knee 
contusion (i.e., bruise).  His treatment in October 2000 
primarily concerned a left knee injury, albeit also due to an 
LMTV accident.  He reported slipping while getting onboard 
this vehicle, resulting in a "goose egg" on his left shin.  
Also of note, however, he complained of experiencing 
persistent right knee swelling due to the previous blunt 
trauma to this knee.

In July 2004, the veteran complained of swelling and 
parapatellar tenderness from a file drawer falling on his 
right knee.  He reported no prior knee problems.  
On objective physical examination, no effusion or crepitus 
was noted and his ligaments were intact.  The examiner wrote 
"maybe mild rub in patella" and that there was tenderness to 
palpation in the patella.  Soreness was also indicated.  
The diagnosis was knee pain and patellar contusion.  Records 
also show the veteran was placed on a physical profile for 
this right knee problem in July 2004.  He was to avoid 
running, marching, jumping, climbing, etc., through August 
2004.

The veteran was provided a VA general medical examination in 
April 2005.  His military history was discussed.  He 
complained of bilateral knee pain.  With respect to his 
extremities, no cyanosis or clubbing was noted.  His right 
knee was not discussed further.

Later that year, in August 2005, the veteran also had a VA 
orthopedic examination to address any disability involving 
his right knee, specifically.  His pertinent military and 
medical history was again discussed, including his account of 
the incidents in service when he injured this knee.  His 
complaints of swelling (edema) were noted, along with his 
reports of limited motion associated with this swelling.  He 
indicated he did not have problems with this knee when there 
was no edema.

On objective physical examination, both of the veteran's 
knees were stable.  No crepitus was noted in either knee and 
no joint effusion present.  Both knees were noted to extend 
to 0 degrees and flex to 100 degrees.  Based on the results 
of that examination, he was assessed as having right knee 
pain with swelling.  After a subsequent review of X-rays that 
were negative, the examiner indicated in an addendum that the 
veteran's diagnosis should read "[t]here is insufficient 
objective evidence at present on which to base a diagnosis of 
a right knee ... condition."

Governing Laws and Regulations

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted, as well, for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred in or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(22), (23), and (24), 106.

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), then the veteran prevails.  Conversely, 
if the preponderance of the evidence is unfavorable, then 
service connection must be denied.  See 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet App. 518, 519 (1996); See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine" and does not mandate a discussion of 
all lay evidence of record.)

Analysis

The August 2005 VA examination report included a diagnosis of 
right knee pain and swelling based upon the veteran's 
subjective complaints.  But subsequently, after reviewing the 
results of X-rays, which were negative, the same VA examiner 
concluded the veteran did not have sufficient evidence of 
objective pathology to render a diagnosis.  This final 
assessment was based on consideration of his pertinent 
medical history, physical examination, and other objective 
clinical evidence.  Consequently, the most current competent 
medical evidence of record does not show a right knee 
disability that could potentially be linked to the veteran's 
military service, including the documented injuries he 
sustained.  This is highly probative evidence against his 
claim and is not contradicted by any other medical evidence 
on file.



While the reports of the 2005 examination did - at least 
initially, note the veteran's complaints of pain, this is not 
an actual disability for which VA compensation can be 
awarded.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")

In the absence of a confirmed diagnosis of a right knee 
disability, meaning medical evidence showing the veteran 
presently has the condition alleged, service connection is 
not warranted.  The case law is well settled on this point.  
In order for a veteran to be granted service connection for a 
claimed disability, there must be evidence of current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim].  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

Because the veteran fails to meet this threshold preliminary 
requirement for a successful claim of service connection, 
consideration of the other elements addressed in Hickson is 
unnecessary.  Without proof of a current disability, 
service connection cannot be awarded irrespective of the 
injuries he sustained to his right knee in service.  Id.  In 
addition, there has never been any indication he has 
arthritis in his right knee, much less within one year of his 
discharge from service in October 2004, so he also is not 
entitled to service connection under the special presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 
38 C.F.R. § 3.307 & 3.309.  These provisions simply do not 
apply.



Moreover, since he is a layman, the veteran does not have the 
necessary medical training and/or expertise to make a 
clinical diagnosis - to confirm he presently has a 
disability involving his right knee, or going one step 
further to etiologically link it to his service in the 
military - and, in particular, to the injuries he sustained 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions in these regards do 
not constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

Lastly, as already alluded to, the veteran's representative 
contended during the July 2006 videoconference hearing that 
the medical examiner who had provided the August 2005 
examination said he could not give an opinion on the etiology 
of the veteran's right knee condition because he did not have 
the opportunity to review the veteran's claims file for the 
pertinent medical and other history.  A review of the August 
2005 examination report, however, does not substantiate this 
allegation of being unable to provide the requested medical 
opinion.  And in any event, the fact remains there was no 
diagnosis at the conclusion of that evaluation, so there is 
no current disability to etiologically link to the documented 
injuries in service, even fully acknowledging they occurred.  
This is also true even assuming, for the sake of argument, 
the VA examiner did not have the benefit of reviewing 
the claims file, including the information concerning the 
injuries in service, because the claim still fails on the 
basis of insufficient medical evidence of current disability.  
Also keep in mind a review of the service medical records 
is not always required, only when it is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95 (July 14, 1995).  And here, the VA examiner was simply 
unable to find evidence of sufficient objective pathology, 
including on X-ray, to warrant making a diagnosis of a right 
knee disability.  Consequently, his opinion against granting 
service connection was not predicated on the incidents in 
service (having or not having occurred, etc.) - instead, 
because the veteran does not have chronic residual disability 
as a consequence, even assuming they did.



For these reasons and bases, the claim for service connection 
for a right knee disorder must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).


ORDER

The claim for service connection for a right knee disorder is 
denied.


REMAND

In his other testimony during his July 2006 hearing, the 
veteran indicated his migraine headaches had gotten 
progressively worse - to the point that he now experiences 
three headaches each week, so an increase over the two 
headaches per week reported during his April 2005 VA 
examination.

VA's General Counsel has indicated that when, as here, it is 
asserted the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  This is especially true since, as 
mentioned, the most recent VA compensation examination is 
over two years old.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  So the veteran 
should be provided another VA examination to assess the 
current severity of his migraine headaches.

In still other hearing testimony, the veteran indicated he 
continues to receive treatment and prescriptions for his 
migraine headaches at the local VA Medical Center (VAMC) in 
Columbia.  So the records of his ongoing treatment must be 
obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive, if not actual, 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the claim for a higher rating for the migraine 
headaches is REMANDED for the following development and 
consideration:

1.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for migraine 
headaches since April 2005.  This should 
include, but is not limited to, treatment 
and prescriptions he has received from the 
local VAMC in Columbia.  With any 
necessary authorization, obtain the 
records of the treatment he indicates.

2.  Schedule the veteran for a VA 
examination to assess the current severity 
of his migraine headaches.  And to assist 
in making this important determination, 
have the designated examiner review the 
relevant evidence in the claims file for 
the veteran's pertinent medical and other 
history, including a complete copy of this 
remand.  All necessary diagnostic testing 
and evaluation should be performed.

The examiner should specifically address 
the frequency of the migraines - 
including in terms of whether there are 
any prostrating attacks, and should also 
discuss the impact of this disability on 
the veteran's ability to work, to include 
indicating whether the disability causes 
severe economic inadaptability.

The examiner must discuss the rationale 
for all opinions expressed.

3.  Then readjudicate the claim for an 
initial rating higher than 30 percent for 
the migraine headaches in light of the 
additional evidence - including 
considering whether the veteran's rating 
should be "staged" under Fenderson.  
If this claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


